Exhibit 10.2

ZYNGA INC.

2007 EQUITY INCENTIVE PLAN

Adopted on November 2, 2007

As Amended through August 21, 2018

1.PURPOSE.  The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, its Parent and Subsidiaries by offering
eligible persons an opportunity to participate in the Company’s future
performance through awards of Options, Restricted Stock, and Restricted Stock
Units.  Capitalized terms not defined in the text are defined in Section 23
hereof.  Although this Plan is intended to be a written compensatory benefit
plan within the meaning of Rule 701 promulgated under the Securities Act, grants
may be made pursuant to this plan which do not qualify for exemption under Rule
701 promulgated under the Securities Act or Section 25102(o) of the California
Corporations Code (“Section 25102(o)”).  Any requirement of this Plan which is
required in law only because of Section 25102(o) need not apply if the Committee
so provides.

2.SHARES SUBJECT TO THE PLAN.

2.1Number of Shares Available.  Subject to Sections 2.2 and 18 hereof, the total
number of Shares reserved and available for grant and issuance pursuant to this
Plan will be 176,100,000 Shares.  Subject to Sections 2.2, 5.10 and 18 hereof,
Shares subject to Awards previously granted will again be available for grant
and issuance in connection with future Awards under this Plan to the extent such
Shares: (i) cease to be subject to issuance upon exercise of an Option, other
than due to exercise of such Option; (ii) are subject to an Award granted
hereunder but the Shares subject to such Award are forfeited or repurchased by
the Company at the original issue price; or (iii) are subject to an Award that
otherwise terminates without Shares being issued. At all times, the Company will
reserve and keep available a sufficient number of Shares as will be required to
satisfy the requirements of all Awards granted and outstanding under this Plan.

2.2Adjustment of Shares.  In the event that the number of outstanding shares of
the Company’s Class A Common Stock is changed by a stock dividend,
recapitalization, stock split, reverse stock split, subdivision, combination,
reclassification or similar change in the capital structure of the Company
without consideration, then (i) the number of Shares reserved for issuance under
this Plan, (ii) the Exercise Prices of and number of Shares subject to
outstanding Options and (iii) the Purchase Prices of and number of Shares
subject to other outstanding Awards will be proportionately adjusted, subject to
any required action by the Board or the stockholders of the Company and
compliance with applicable securities laws; provided, however, that fractions of
a Share will not be issued but will either be paid in cash at the Fair Market
Value of such fraction of a Share or will be rounded down to the nearest whole
Share, as determined by the Committee; and provided, further, that the Exercise
Price of any Option may not be decreased to below the par value of the Shares.

3.ELIGIBILITY.  ISOs (as defined in Section 5 hereof) may be granted only to
employees (including officers and directors who are also employees) of the
Company or of a Parent or Subsidiary of the Company.  NQSOs (as defined in
Section 5 hereof), Restricted Stock Awards and Restricted Stock Units may be
granted to employees, officers, directors and consultants of the Company or any
Parent or Subsidiary of the Company; provided such consultants are natural
persons who render bona fide services

 



 

 

--------------------------------------------------------------------------------

 

not in connection with the offer and sale of securities in a capital-raising
transaction.  A person may be granted more than one Award under this Plan.

4.ADMINISTRATION.

4.1Committee Authority.  This Plan will be administered by the Committee or the
Board if no Committee is created by the Board.  Subject to the general purposes,
terms and conditions of this Plan, and to the direction of the Board, the
Committee will have full power to implement and carry out this Plan.  Without
limitation, the Committee will have the authority to:

(a)construe and interpret this Plan, any Award Agreement and any other agreement
or document executed pursuant to this Plan;

(b)prescribe, amend and rescind rules and regulations relating to this Plan;

(c)approve persons to receive Awards;

(d)determine the form and terms of Awards;

(e)determine the number of Shares or other consideration subject to Awards;

(f)determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or awards under any other incentive or compensation plan of the Company or
any Parent or Subsidiary of the Company;

(g)subject to Sections 16.1 and 16.2 hereof, grant waivers of any conditions of
this Plan or any Award;

(h)determine the terms of vesting, exercisability and payment of Awards;

(i)correct any defect, supply any omission, or reconcile any inconsistency in
this Plan, any Award, any Award Agreement, any Exercise Agreement or any
Restricted Stock Purchase Agreement;

(j)determine whether an Award has been earned;

(k)make all other determinations necessary or advisable for the administration
of this Plan; and

(l)extend the vesting period beyond a Participant’s Termination Date.

4.2Committee Discretion.  Unless in contravention of any express terms of this
Plan or an Award, any determination made by the Committee with respect to any
Award will be made in its sole discretion either (i) at the time of grant of the
Award, or (ii) subject to Section 5.9 hereof, at any later time.  Any such
determination will be final and binding on the Company and on all persons having
an interest in any Award under this Plan.  The Committee may delegate to one or
more officers of the Company the authority to grant an Award under this Plan,
provided such officer or officers are members of the Board.

-2-

 

--------------------------------------------------------------------------------

 

5.OPTIONS.  The Committee may grant Options to eligible persons described in
Section 3 hereof and will determine whether such Options will be Incentive Stock
Options within the meaning of the Code (“ISOs”) or Nonqualified Stock Options
(“NQSOs”), the number of Shares subject to the Option, the Exercise Price of the
Option, the period during which the Option may be exercised, and all other terms
and conditions of the Option, subject to the following:

5.1Form of Option Grant.  Each Option granted under this Plan will be evidenced
by an Award Agreement which will expressly identify the Option as an ISO or an
NQSO (“Stock Option Agreement”), and will be in such form and contain such
provisions (which need not be the same for each Participant) as the Committee
may from time to time approve, and which will comply with and be subject to the
terms and conditions of this Plan.

5.2Date of Grant.  The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, unless a later date is
otherwise specified by the Committee.  The Stock Option Agreement and a copy of
this Plan will be delivered to the Participant within a reasonable time after
the granting of the Option.

5.3Exercise Period.  Options may be exercisable immediately but subject to
repurchase pursuant to Section 12 hereof or may be exercisable within the times
or upon the events determined by the Committee as set forth in the Stock Option
Agreement governing such Option; provided, however, that no Option will be
exercisable after the expiration of ten (10) years from the date the Option is
granted, nor exercisable earlier than six (6) months after its date of grant if
granted to an employee who is a non-exempt employee for purposes of overtime pay
except as permitted under the Fair Labor Standards Act of 1938; and provided
further that no ISO granted to a person who directly or by attribution owns more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of any Parent or Subsidiary (“Ten Percent Shareholder”)
will be exercisable after the expiration of five (5) years from the date the ISO
is granted. The Committee also may provide for Options to become exercisable at
one time or from time to time, periodically or otherwise, in such number of
Shares or percentage of Shares as the Committee determines.

5.4Exercise Price.  The Exercise Price of an Option will be determined by the
Committee when the Option is granted and shall not be less than the Fair Market
Value per Share unless expressly determined in writing by the Committee on the
Option’s date of grant; provided that the Exercise Price of an ISO granted to a
Ten Percent Shareholder will not be less than one hundred ten percent (110%) of
the Fair Market Value of the Shares on the date of grant.  Payment for the
Shares purchased must be made in accordance with Section 8 hereof.

5.5Method of Exercise.  Options may be exercised only by delivery to the Company
of a written stock option exercise agreement (the “Exercise Agreement”) in a
form approved by the Committee (which need not be the same for each
Participant).  The Exercise Agreement will state (i) the number of Shares being
purchased, (ii) the restrictions imposed on the Shares purchased under such
Exercise Agreement, if any, and (iii) such representations and agreements
regarding Participant’s investment intent and access to information and other
matters, if any, as may be required or desirable by the Company to comply with
applicable securities laws.  Participant shall execute and deliver to the
Company the Exercise Agreement together with payment in full of the Exercise
Price, and any applicable taxes, for the number of Shares being purchased.

-3-

 

--------------------------------------------------------------------------------

 

5.6Termination.  Subject to earlier termination pursuant to Sections 18 and 19
hereof and notwithstanding the exercise periods set forth in the Stock Option
Agreement, exercise of an Option will always be subject to the following:

(a)If the Participant is Terminated for any reason other than death, Disability
or for Cause, then the Participant may exercise such Participant’s Options only
to the extent that such Options are exercisable as to Vested Shares upon the
Termination Date or as otherwise determined by the Committee.  Such Options must
be exercised by the Participant, if at all, as to all or some of the Vested
Shares calculated as of the Termination Date or such other date determined by
the Committee, within three (3) months after the Termination Date (or within
such shorter time period, not less than thirty (30) days, or within such longer
time period, not exceeding five (5) years, after the Termination Date as may be
determined by the Committee, with any exercise beyond three (3) months after the
Termination Date deemed to be an NQSO) but in any event, no later than the
expiration date of the Options.

(b)If the Participant is Terminated because of Participant’s death or Disability
(or the Participant dies within three (3) months after a Termination other than
for Cause), then Participant’s Options may be exercised only to the extent that
such Options are exercisable as to Vested Shares by Participant on the
Termination Date or as otherwise determined by the Committee.  Such options must
be exercised by Participant (or Participant’s legal representative or authorized
assignee), if at all, as to all or some of the Vested Shares calculated as of
the Termination Date or such other date determined by the Committee, within
twelve (12) months after the Termination Date (or within such shorter time
period, not less than six (6) months, or within such longer time period, not
exceeding five (5) years, after the Termination Date as may be determined by the
Committee, with any exercise beyond (i) three (3) months after the Termination
Date when the Termination is for any reason other than the Participant’s death
or disability, within the meaning of Section 22(e)(3) of the Code, or
(ii) twelve (12) months after the Termination Date when the Termination is for
Participant’s disability, within the meaning of Section 22(e)(3) of the Code,
deemed to be an NQSO) but in any event no later than the expiration date of the
Options.

(c)If a Participant is terminated for Cause, such Participant’s Options shall
expire immediately upon such termination, unless a later time is expressly
determined by the Committee.

5.7Limitations on Exercise.  The Committee may specify a reasonable minimum
number of Shares that may be purchased on any exercise of an Option, provided
that such minimum number will not prevent Participant from exercising the Option
for the full number of Shares for which it is then exercisable.

5.8Limitations on ISOs.  The aggregate Fair Market Value (determined as of the
date of grant) of Shares with respect to which ISOs are exercisable for the
first time by a Participant during any calendar year (under this Plan or under
any other incentive stock option plan of the Company or any Parent or Subsidiary
of the Company) will not exceed One Hundred Thousand Dollars ($100,000).  If the
Fair Market Value of Shares on the date of grant with respect to which ISOs are
exercisable for the first time by a Participant during any calendar year exceeds
One Hundred Thousand Dollars ($100,000), then the Options for the first One
Hundred Thousand Dollars ($100,000) worth of Shares to become exercisable in
such calendar year will be ISOs and the Options for the amount in excess of One
Hundred Thousand Dollars ($100,000) that

-4-

 

--------------------------------------------------------------------------------

 

become exercisable in that calendar year will be NQSOs.  In the event that the
Code or the regulations promulgated thereunder are amended after the Effective
Date (as defined in Section 19 hereof) to provide for a different limit on the
Fair Market Value of Shares permitted to be subject to ISOs, then such different
limit will be automatically incorporated herein and will apply to any Options
granted after the effective date of such amendment.

5.9Modification, Extension or Renewal.  The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted.  Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the
Code.  Subject to Section 5.10 hereof, the Committee may reduce the Exercise
Price of outstanding Options without the consent of Participants by a written
notice to them; provided, however, that the Exercise Price may not be reduced
below the minimum Exercise Price that would be permitted under Section 5.4
hereof for Options granted on the date the action is taken to reduce the
Exercise Price; provided, further, that the Exercise Price will not be reduced
below the par value of the Shares, if any.

5.10No Disqualification.  Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant, to disqualify any Participant’s ISO under Section 422 of the
Code.  In no event shall the total number of Shares issued (counting each
reissuance of a Share that was previously issued and then forfeited or
repurchased by the Company as a separate issuance) under the Plan upon exercise
of ISOs exceed 50,000,000 Shares (adjusted in proportion to any adjustments
under Section 2.2 hereof) over the term of the Plan.

6.RESTRICTED STOCK.  A Restricted Stock Award is an offer by the Company to sell
to an eligible person Shares that are subject to certain specified
restrictions.  The Committee will determine to whom an offer will be made, the
number of Shares the person may purchase, the Purchase Price, the restrictions
to which the Shares will be subject, and all other terms and conditions of the
Restricted Stock Award, subject to the following:

6.1Form of Restricted Stock Award.  All purchases under a Restricted Stock Award
made pursuant to this Plan will be evidenced by an Award Agreement (“Restricted
Stock Purchase Agreement”) that will be in such form (which need not be the same
for each Participant) as the Committee will from time to time approve, and will
comply with and be subject to the terms and conditions of this Plan.  The
Restricted Stock Award will be accepted by the Participant’s execution and
delivery of the Restricted Stock Purchase Agreement and full payment for the
Shares to the Company within thirty (30) days from the date the Restricted Stock
Purchase Agreement is delivered to the person.  If such person does not execute
and deliver the Restricted Stock Purchase Agreement along with full payment for
the Shares to the Company within such thirty (30) days, then the offer will
terminate, unless otherwise determined by the Committee.

6.2Purchase Price.  The Purchase Price of Shares sold pursuant to a Restricted
Stock Award will be determined by the Committee on the date the Restricted Stock
Award is granted or at the time the purchase is consummated.  Payment of the
Purchase Price must be made in accordance with Section 8 hereof.

-5-

 

--------------------------------------------------------------------------------

 

6.3Restrictions.  Restricted Stock Awards may be subject to the restrictions set
forth in Section 12 hereof or such other restrictions not inconsistent with
Section 25102(o) of the California Corporations Code.

7.RESTRICTED STOCK UNITS.

7.1Awards of Restricted Stock Units.  A Restricted Stock Unit is an Award
covering a number of Shares that may be settled in cash, or by issuance of those
Shares at a date in the future.  No Purchase Price shall apply to an RSU settled
in Shares other than the payment of the aggregate par value of all Shares
issuable upon such settlement.  All grants of Restricted Stock Units will be
evidenced by an Award Agreement (“Restricted Stock Unit Agreement”) that will be
in such form (which need not be the same for each Participant) as the Committee
will from time to time approve, and will comply with and be subject to the terms
and conditions of this Plan.

7.2Form and Timing of Settlement.  To the extent permissible under applicable
law, the Committee may permit a Participant to defer payment under a RSU to a
date or dates after the RSU is earned, provided that the terms of the RSU and
any deferral satisfy the requirements of Section 409A of the Code (or any
successor) and any regulations or rulings promulgated thereunder.  Payment may
be made in the form of cash or whole Shares or a combination thereof, all as the
Committee determines.

8.PAYMENT FOR SHARE PURCHASES.

8.1Payment.  Payment for Shares purchased pursuant to this Plan may be made in
cash (by check) or, where expressly approved for the Participant by the
Committee and where permitted by law:

(a)by cancellation of indebtedness of the Company owed to the Participant;

(b)by surrender of shares of the Company that: (i) either (A) for which the
Company has received “full payment of the purchase price” within the meaning of
SEC Rule 144 (and, if such shares were purchased from the Company by use of a
promissory note, such note has been fully paid with respect to such shares) or
(B) were obtained by Participant in the public market and (ii) are clear of all
liens, claims, encumbrances or security interests;

(c)by tender of a full recourse promissory note having such terms as may be
approved by the Committee and bearing interest at a rate sufficient to avoid
imputation of income under Sections 483 and 1274 of the Code; provided, however,
that Participants who are not employees or directors of the Company will not be
entitled to purchase Shares with a promissory note unless the note is adequately
secured by collateral other than the Shares; provided, further, that the portion
of the Exercise Price or Purchase Price, as the case may be, equal to the par
value of the Shares must be paid in cash or other legal consideration permitted
by Delaware General Corporation Law;

(d)by waiver of compensation due or accrued to the Participant from the Company
for services rendered;

(e)with respect only to purchases upon exercise of an Option, and provided that
a public market for the Company’s stock exists:

-6-

 

--------------------------------------------------------------------------------

 

(i)through a “same day sale” commitment from the Participant and a
Company-designated broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “Dealer”) whereby the Participant irrevocably elects to
exercise the Option and to sell a portion of the Shares so purchased sufficient
to pay the total Exercise Price, and whereby the Dealer irrevocably commits upon
receipt of such Shares to forward the total Exercise Price directly to the
Company; or

(ii)through a “margin” commitment from the Participant and a Dealer whereby the
Participant irrevocably elects to exercise the Option and to pledge the Shares
so purchased to the Dealer in a margin account as security for a loan from the
Dealer in the amount of the total Exercise Price, and whereby the Dealer
irrevocably commits upon receipt of such Shares to forward the total Exercise
Price directly to the Company; or

(f)by any combination of the foregoing.

8.2Loan Guarantees.  The Committee may, in its sole discretion, elect to assist
the Participant in paying for Shares purchased under this Plan by authorizing a
guarantee by the Company of a third-party loan to the Participant.

9.WITHHOLDING TAXES.

9.1Withholding Generally.  Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan, the Company may require the Participant to remit
to the Company an amount sufficient to satisfy federal, state and local
withholding tax requirements prior to the delivery of any certificate or
certificates for such Shares.  Whenever, under this Plan, payments in
satisfaction of Awards are to be made in cash by the Company, such payment will
be net of an amount sufficient to satisfy federal, state, and local withholding
tax requirements.

9.2Stock Withholding.  When, under applicable tax laws, a Participant incurs tax
liability in connection with the exercise or vesting of any Award that is
subject to tax withholding and the Participant is obligated to pay the Company
the amount required to be withheld, the Committee may in its sole discretion
allow the Participant to satisfy the minimum withholding tax obligation by
electing to have the Company withhold from the Shares to be issued that minimum
number of Shares having a Fair Market Value equal to the minimum amount required
to be withheld, determined on the date that the amount of tax to be withheld is
to be determined; but in no event will the Company withhold Shares if such
withholding would result in adverse accounting consequences to the Company. All
elections by a Participant to have Shares withheld for this purpose will be made
in accordance with the requirements established by the Committee for such
elections and be in writing in a form acceptable to the Committee.

10.PRIVILEGES OF STOCK OWNERSHIP.  No Participant will have any of the rights of
a shareholder with respect to any Shares until the Shares are issued to the
Participant.  After Shares are issued to the Participant, the Participant will
be a shareholder and have all the rights of a shareholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock. The Participant will have no

-7-

 

--------------------------------------------------------------------------------

 

right to retain such stock dividends or stock distributions with respect to
Unvested Shares that are repurchased pursuant to Section 12 hereof.

11.TRANSFERABILITY.  Subject to Sections 16.1 and 16.2 hereof, except as
permitted by the Committee, Awards granted under this Plan, and any interest
therein, will not be transferable or assignable by the Participant, other than
by will or by the laws of descent and distribution, and, with respect to NQSOs,
by instrument to an inter vivos or testamentary trust in which the options are
to be passed to beneficiaries upon the death of the trustor (settlor), or by
gift to “immediate family” as that term is defined in 17 C.F.R. 240.16a-1(e),
and may not be made subject to execution, attachment or similar process. During
the lifetime of the Participant, an Award will be exercisable only by the
Participant or the Participant’s legal representative and any elections with
respect to an Award may be made only by the Participant or the Participant’s
legal representative.

12.RESTRICTIONS ON SHARES.

12.1Right of First Refusal.  At the discretion of the Committee, the Company may
reserve to itself and/or its assignee(s) in the Award Agreement a right of first
refusal to purchase all Shares that a Participant (or a subsequent transferee)
may propose to transfer to a third party, provided that such right of first
refusal terminates upon the Company’s initial public offering of Class A Common
Stock pursuant to an effective registration statement filed under the Securities
Act.

12.2Right of Repurchase.  At the discretion of the Committee, the Company may
reserve to itself and/or its assignee(s) in the Award Agreement a right to
repurchase Unvested Shares held by a Participant for cash and/or cancellation of
purchase money indebtedness owed to the Company by the Participant following
such Participant’s Termination at any time.

13.CERTIFICATES.  All certificates for Shares or other securities delivered
under this Plan will be subject to such stock transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.

14.ESCROW; PLEDGE OF SHARES.  To enforce any restrictions on a Participant’s
Shares set forth in Section 12 hereof, the Committee may require the Participant
to deposit all certificates representing Shares, together with stock powers or
other instruments of transfer approved by the Committee, appropriately endorsed
in blank, with the Company or an agent designated by the Company to hold in
escrow until such restrictions have lapsed or terminated.  The Committee may
cause a legend or legends referencing such restrictions to be placed on the
certificates.  Any Participant who is permitted to execute a promissory note as
partial or full consideration for the purchase of Shares under this Plan will be
required to pledge and deposit with the Company all or part of the Shares so
purchased as collateral to secure the payment of Participant’s obligation to the
Company under the promissory note; provided, however, that the Committee may
require or accept other or additional forms of collateral to secure the payment
of such obligation and, in any event, the Company will have full recourse
against the Participant under the promissory note notwithstanding any pledge of
the Participant’s Shares or other collateral. In connection with any pledge of
the Shares, the Participant will be required to execute and deliver a written
pledge agreement in such form as the Committee will from time to time
approve.  The Shares purchased with the promissory note may be released from the
pledge on a pro rata basis as the promissory note is paid.

-8-

 

--------------------------------------------------------------------------------

 

15.EXCHANGE AND BUYOUT OF AWARDS.  The Committee may, at any time or from time
to time, authorize the Company, with the consent of the respective Participants,
to issue new Awards in exchange for the surrender and cancellation of any or all
outstanding Awards.  The Committee may at any time buy from a Participant an
Award previously granted with payment in cash, shares of Class A Common Stock of
the Company (including Restricted Stock) or other consideration, based on such
terms and conditions as the Committee and the Participant may agree.

16.SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.  Although this Plan is
intended to be a written compensatory benefit plan within the meaning of
Rule 701 promulgated under the Securities Act, grants may be made pursuant to
this plan that do not qualify for exemption under Rule 701 or Section 25102(o)
of the California Corporations Code.  Any requirement of this Plan which is
required in law only because of Section 25102(o) need not apply with respect to
a particular Award if the Committee so provides.  An Award will not be effective
unless such Award is in compliance with all applicable federal and state
securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other
issuance.  Notwithstanding any other provision in this Plan, the Company will
have no obligation to issue or deliver certificates for Shares under this Plan
prior to (i) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable, and/or (ii) compliance with any
exemption, completion of any registration or other qualification of such Shares
under any state or federal law or ruling of any governmental body that the
Company determines to be necessary or advisable. The Company will be under no
obligation to register the Shares with the SEC or to effect compliance with the
exemption, registration, qualification or listing requirements of any state
securities laws, stock exchange or automated quotation system, and the Company
will have no liability for any inability or failure to do so.

16.1Option Compliance with the Exemption Provided by Rule
12h-1(f).  Notwithstanding any other provision in this Plan or any Award
Agreement, if, at the end of the Company’s most recently completed fiscal year,
(i) the aggregate of the number of Option Holders (plus the number of other
holders of all other outstanding compensatory stock options to purchase Shares)
equals or exceeds five hundred (500), and (ii) the Company’s “total assets” as
defined by Rule 12g5-2 promulgated under the Exchange Act exceed $10 million,
then the following restrictions shall apply to Option Holders during any period
during which the Company does not have a class of its securities registered
under Section 12 of the Exchange Act and is not required to file reports
pursuant to Section 13 or 15(d) of the Exchange Act: (A) the Options and, prior
to exercise, the Shares to be issued upon exercise of the Options may not be
transferred until the Company is no longer relying on the exemption provided by
Rule 12h-1(f), except: (1) as permitted by Rule 701(c) promulgated under the
Securities Act, (2) to a guardian upon the disability of the Option Holder, or
(3) to an executor upon the death of the Option Holder (collectively, the
“Permitted Option Transferees”); provided, however, that the following transfers
are permitted: (x) transfers by the Option Holder to the Company, and
(y) transfers in connection with a Change in Control (as defined below) or other
acquisition transaction involving the Company, if after such transaction the
Options no longer remain outstanding and the Company is no longer relying on the
exemption provided by Rule 12h-1(f); provided further, that any Permitted Option
Transferees may not further transfer the Options; (B) except as otherwise
provided in (A) above, the Options and Shares to be issued upon exercise of the
Options are restricted as to any pledge, hypothecation, or other transfer,
including any short position, any “put equivalent position” as defined by Rule
16a-1(h) promulgated under the Exchange Act, or any “call equivalent position”
as defined by Rule 16a-1(b) promulgated under the Exchange Act by the Option
Holder prior to exercise of an Option until the Company is no longer relying on
the exemption provided by Rule 12h-1(f); and (C) at any time that the Company is
relying on the

-9-

 

--------------------------------------------------------------------------------

 

exemption provided by Rule 12h-1(f), the Company shall deliver to Option Holders
(whether by physical or electronic delivery or by written notice of the
availability of the information on an internet site (and of any password needed
to access the information if the internet site is password-protected)) the
information required by Rules 701(e)(3), (4), and (5) promulgated under the
Securities Act, every six (6) months, including financial statements that are
not more than one hundred eighty (180) days old; provided, however, that the
Company may condition the delivery of such information upon the Option Holder’s
agreement to maintain the confidentiality of such information.

16.2RSU Compliance with the Exemption Provided by RSU Rule
12h-1(f).  Notwithstanding any other provision in this Plan or any Award
Agreement, if, at the end of the Company’s most recently completed fiscal year,
(i) the aggregate of the number of RSU Holders (plus the number of other holders
of all other outstanding compensatory restricted stock units in respect of
Shares) equals or exceeds five hundred (500), and (ii) the Company’s “total
assets” as defined by Rule 12g5-2 promulgated under the Exchange Act exceed $10
million, then the following restrictions shall apply to RSU Holders during any
period during which the Company does not have a class of its securities
registered under Section 12 of the Exchange Act and is not required to file
reports pursuant to Section 13 or 15(d) of the Exchange Act: (A) the RSUs and,
prior to settlement, any Shares to be issued upon the lapse or termination of
all restrictions on the RSUs may not be transferred until the Company is no
longer relying on the exemption provided by RSU Rule 12h-1(f), except: (1) as
permitted by Rule 701(c) promulgated under the Securities Act, (2) to a guardian
upon the disability of the RSU Holder, or (3) to an executor upon the death of
the RSU Holder (collectively, the “Permitted RSU Transferees”); provided,
however, that the following transfers are permitted: (x) transfers by the RSU
Holder to the Company, and (y) transfers in connection with a Change in Control
(as defined below) or other acquisition transaction involving the Company, if
after such transaction the RSUs no longer remain outstanding and the Company is
no longer relying on the exemption provided by RSU Rule 12h-1(f); provided
further, that any Permitted RSU Transferees may not further transfer the RSUs;
(B) except as otherwise provided in (A) above, the RSUs and any Shares to be
issued upon settlement of the RSUs are restricted as to any pledge,
hypothecation, or other transfer, including any short position, any “put
equivalent position” as defined by Rule 16a-1(h) promulgated under the Exchange
Act, or any “call equivalent position” as defined by Rule 16a-1(b) promulgated
under the Exchange Act by the RSU Holder prior to settlement of an RSU until the
Company is no longer relying on the exemption provided by RSU Rule 12h-1(f); and
(C) at any time that the Company is relying on the exemption provided by RSU
Rule 12h-1(f), the Company shall deliver to RSU Holders (whether by physical or
electronic delivery or by written notice of the availability of the information
on an internet site (and of any password needed to access the information if the
internet site is password-protected)) the information required by Rules
701(e)(3), (4), and (5) promulgated under the Securities Act, every six
(6) months, including financial statements that are not more than one hundred
eighty (180) days old; provided, however, that the Company may condition the
delivery of such information upon the RSU Holder’s agreement to maintain the
confidentiality of such information.

17.NO OBLIGATION TO EMPLOY; CHANGE IN TIME COMMITMENT.  Nothing in this Plan or
any Award granted under this Plan will confer or be deemed to confer on any
Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Parent or Subsidiary or limit in any way
the right of the Company or any Parent or Subsidiary to terminate a
Participant’s employment or other relationship at any time, with or without
Cause.  In the event a Participant’s regular level of time commitment in the
performance of his or her services for the Company and its Parents and
Subsidiaries is reduced (for example, and without limitation, if the Participant
is an employee of the Company and the employee has a change in status from a
full-time

-10-

 

--------------------------------------------------------------------------------

 

employee to a part-time employee) after the date of grant of any Award to the
Participant, the Committee has the right in its sole discretion to (i) make a
corresponding reduction in the number of Shares subject to any portion of such
Award that is scheduled to vest after the date of such change in time
commitment, and (ii) in lieu of or in combination with such a reduction, extend
the vesting schedule applicable to such Award. In the event of any such
reduction, the Participant shall have no right with respect to any portion of
the Award that is so reduced.

18.CORPORATE TRANSACTIONS.

18.1Assumption or Replacement of Awards by Successor or Acquiring Company.  In
the event of (a) (i) a dissolution or liquidation of the Company or (ii) any
reorganization, consolidation, merger or similar transaction or series of
related transactions (each, a “combination transaction”) in which the Company is
a constituent corporation or is a party if, as a result of such combination
transaction, the voting securities of the Company that are outstanding
immediately prior to the consummation of such combination transaction (other
than any such securities that are held by an Acquiring Shareholder (defined
below)) do not represent, or are not converted into, securities of the surviving
corporation of such combination transaction (or such surviving corporation’s
parent corporation if the surviving corporation is owned by the parent
corporation) that, immediately after the consummation of such combination
transaction, together possess at least fifty percent (50%) of the total voting
power of all securities of such surviving corporation (or its parent
corporation, if applicable) that are outstanding immediately after the
consummation of such combination transaction, including securities of such
surviving corporation (or its parent corporation, if applicable) that are held
by the Acquiring Shareholder; or (b) a sale of all or substantially all of the
assets of the Company, that is followed by the distribution of the proceeds to
the Company’s shareholders (any of the events described in clause (a) or
(b) above, a “Change in Control”), any or all outstanding Awards may be assumed,
converted or replaced by the successor or acquiring corporation (if any), which
assumption, conversion or replacement will be binding on all Participants. In
the alternative, the successor or acquiring corporation may substitute
equivalent Awards or provide substantially similar consideration to Participants
as was provided to shareholders of the Company (after taking into account the
existing provisions of the Awards).  The successor or acquiring corporation may
also substitute by issuing, in place of outstanding Shares of the Company held
by the Participant, substantially similar shares or other property subject to
repurchase restrictions and other provisions no less favorable to the
Participant than those which applied to such outstanding Shares immediately
prior to such transaction described in this Section 18.1.  For purposes of this
Section 18.1, an “Acquiring Shareholder” means a shareholder or shareholders of
the company that (i) merges or combines with the Company in such combination
transaction or (ii) owns or controls a majority of another corporation that
merges or combines with the Corporation in such combination transaction.  

18.2Non-Assumption or Replacement of Awards by Successor or Acquiring
Company.  In the event that such successor or acquiring corporation (if any)
refuses to assume, convert, replace or substitute an Awards as provided above,
pursuant to a transaction described in Section 18.1, then notwithstanding any
other provision in this Plan to the contrary, the Participant will fully vest in
and have the right to exercise all of his or her outstanding Options, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, all performance goals or
other vesting criteria will be deemed achieved at one hundred percent (100%) of
target levels and all other terms and conditions met, in all cases, unless
specifically provided otherwise under the applicable Award Agreement or other
written agreement between the Participant and the Company or any of its
Subsidiaries or Parents,

-11-

 

--------------------------------------------------------------------------------

 

as applicable.  The actions contemplated by the preceding sentence shall be
taken with timing sufficient (as determined by the Committee) to allow the
vested Awards to receive the benefit of the combination transaction.  In
addition, if an Option is not assumed or substituted in the event of a
combination transaction, the Committee will notify the Participant in writing or
electronically that the Option will be exercisable for a period of time
determined by the Committee in its sole discretion, and the Option will
terminate upon the expiration of such period.

For the purposes of this subsection 18.2, an Award will be considered assumed
if, following the combination transaction, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the combination transaction, the consideration (whether stock, cash, or other
securities or property) received in the combination transaction by holders of
Common Stock for each Share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding Shares); provided,
however, that if such consideration received in the combination transaction is
not solely common stock of the successor corporation or its Parent, the
Committee may, with the consent of the successor corporation, provide for the
consideration to be received upon the exercise of an Option or upon the payout
of a Restricted Stock Unit, for each Share subject to such Award, to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
combination transaction.

Notwithstanding anything in this Section 18 to the contrary, and unless
otherwise provided in an Award Agreement, an Award that vests, is earned or
paid-out upon the satisfaction of one or more performance goals will not be
considered assumed if the Company or its successor modifies any of such
performance goals without the Participant’s consent; provided, however, a
modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

18.3Other Treatment of Awards.  Subject to any greater rights granted to
Participants under the foregoing provisions of this Section 18, in the event of
the occurrence of any transaction described in Section 18.1 hereof, any
outstanding Awards will be treated as provided in the applicable agreement or
plan of reorganization, merger, consolidation, dissolution, liquidation or sale
of assets.

18.4Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either
(i) granting an Award under this Plan in substitution of such other company’s
award or (ii) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan.  Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant.  In the event the Company assumes an award granted by another company,
the terms and conditions of such award will remain unchanged (except that the
exercise price and the number and nature of shares issuable upon exercise of any
such option will be adjusted appropriately pursuant to Section 424(a) of the
Code).  In the event the Company elects to grant a new Option rather than
assuming an existing option, such new Option may be granted with a similarly
adjusted Exercise Price.

-12-

 

--------------------------------------------------------------------------------

 

19.ADOPTION AND SHAREHOLDER APPROVAL.  This Plan was adopted by the Board on
November 2, 2007 (the “Effective Date”) and was approved by the shareholders of
the Company on November 13, 2007.  Upon the Effective Date, the Board may grant
Awards pursuant to this Plan; provided, however, that: (i) no Option may be
exercised prior to initial shareholder approval of this Plan; (ii) no Option
granted pursuant to an increase in the number of Shares approved by the Board
shall be exercised prior to the time such increase has been approved by the
shareholders of the Company; (iii) in the event that initial shareholder
approval is not obtained within the time period provided herein, all Awards for
which only the exemption from California’s securities qualification requirements
provided by Section 25102(o) can apply shall be canceled, any Shares issued
pursuant to any such Award shall be canceled and any purchase of such Shares
issued hereunder shall be rescinded; and (iv) Awards (to which only the
exemption from California’s securities qualification requirements provided by
Section 25102(o) can apply) granted pursuant to an increase in the number of
Shares approved by the Board which increase is not approved by shareholders
within the time then required under Section 25102(o) shall be canceled, any
Shares issued pursuant to any such Awards shall be canceled, and any purchase of
Shares subject to any such Award shall be rescinded.

20.TERM OF PLAN/GOVERNING LAW.  Unless earlier terminated as provided herein,
this Plan will terminate ten (10) years from the Effective Date or, if earlier,
the date of shareholder approval.  This Plan and all agreements hereunder shall
be governed by and construed in accordance with the laws of the State of
California.

21.AMENDMENT OR TERMINATION OF PLAN.  Subject to Section 5.9 hereof, the Board
may at any time terminate or amend this Plan in any respect, including without
limitation amendment of any form of Award Agreement or instrument to be executed
pursuant to this Plan; provided, however, that the Board will not, without the
approval of the shareholders of the Company, amend this Plan in any manner that
requires such shareholder approval pursuant to Section 25102(o) of the
California Corporations Code or the Code or the regulations promulgated
thereunder as such provisions apply to ISO plans.

22.NONEXCLUSIVITY OF THE PLAN.  Neither the adoption of this Plan by the Board,
the submission of this Plan to the shareholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock options and
other equity awards otherwise than under this Plan, and such arrangements may be
either generally applicable or applicable only in specific cases.

23.DEFINITIONS.  As used in this Plan, the following terms will have the
following meanings:

“Award” means any award under this Plan, including any Option, Restricted Stock
Award, or Restricted Stock Unit.

“Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award, including the Stock Option Agreement, Restricted Stock
Purchase Agreement, and Restricted Stock Unit Agreement.

“Board” means the Board of Directors of the Company.

“Cause” means (i) if a Participant is party to one or more agreements with the
Company or a Parent or Subsidiary of the Company that relate to equity awards
and contain a definition of

-13-

 

--------------------------------------------------------------------------------

 

“Cause”, the definition of “Cause” in the applicable agreement(s), or (ii) if a
Participant is not party to such any such agreement, Termination because of
(A) any willful, material violation by the Participant of any law or regulation
applicable to the business of the Company or a Parent or Subsidiary of the
Company, the Participant’s conviction for, or guilty plea to, a felony or a
crime involving moral turpitude, or any willful perpetration by the Participant
of a common law fraud, (B) the Participant’s commission of an act of personal
dishonesty which involves personal profit in connection with the Company or any
other entity having a business relationship with the Company, (C) any material
breach by the Participant of any provision of any agreement or understanding
between the Company or any Parent or Subsidiary of the Company and the
Participant regarding the terms of the Participant’s service as an employee,
officer, director or consultant to the Company or a Parent or Subsidiary of the
Company, including without limitation, the willful and continued failure or
refusal of the Participant to perform the material duties required of such
Participant as an employee, officer, director or consultant of the Company or a
Parent or Subsidiary of the Company, other than as a result of having a
Disability, or a breach of any applicable invention assignment and
confidentiality agreement or similar agreement between the Company or a Parent
or Subsidiary of the Company and the Participant, (D) the Participant’s
disregard of the policies of the Company or any Parent or Subsidiary of the
Company so as to cause loss, damage or injury to the property, reputation or
employees of the Company or a Parent or Subsidiary of the Company, or (E) any
other misconduct by the Participant which is materially injurious to the
financial condition or business reputation of, or is otherwise materially
injurious to, the Company or a Parent or Subsidiary of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the committee created and appointed by the Board to administer
this Plan, or if no committee is created and appointed, the Board.

“Company” means Zynga Inc., or any successor corporation.

“Disability” means a disability, whether temporary or permanent, partial or
total, as determined by the Committee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exercise Price” means the price per Share at which a holder of an Option may
purchase Shares issuable upon exercise of the Option.

“Fair Market Value” means, as of any date, the value of a share of the Company’s
Class A Common Stock determined as follows:

(a) if such Class A Common Stock is then publicly traded on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Class A Common Stock is
listed or admitted to trading as reported in The Wall Street Journal;

(b) if such Class A Common Stock is publicly traded but is not quoted, nor
listed or admitted to trading, on a national securities exchange, the average of
the closing bid and asked prices on the date of determination as reported by The
Wall Street Journal (or, if not so reported, as otherwise reported by any
newspaper or other source as the Committee may determine); or

(c) if none of the foregoing is applicable, by the Committee in good faith.

“Option” means an award of an option to purchase Shares pursuant to Section 5
hereof.

-14-

 

--------------------------------------------------------------------------------

 

“Option Holder” means a Participant to whom one or more Options is granted under
this Plan or, if applicable, such other person who holds one or more outstanding
Options.

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock representing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

“Participant” means a person who receives an Award under this Plan.

“Plan” means this Zynga Inc. 2007 Equity Incentive Plan, as amended from time to
time.

“Purchase Price” means the price at which a Participant may purchase Restricted
Stock.

“Restricted Stock” means Shares purchased pursuant to a Restricted Stock Award.

“Restricted Stock Award” means an award of Shares pursuant to Section 6 hereof.

“Restricted Stock Unit” or “RSU” means an award made pursuant to Section 7
hereof.

“RSU Holder” means a Participant to whom one or more RSUs is granted under this
Plan or, if applicable, such other person who holds one or more outstanding
RSUs.

“RSU Rule 12h-1(f)” means Rule 12h-1(f), but read as if it applied to restricted
stock units instead of stock options, with all conditions of Rule 12h-1(f)
applicable to restricted stock units as if they were stock options (except to
the extent necessary to reflect any structural differences between restricted
stock units and stock options generally).

“Rule 12h-1(f)” means Rule 12h-1(f) promulgated under the Exchange Act.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means shares of the Company’s Class B Common Stock, $0.00000625 par
value per share, holding 7 votes per share, reserved for issuance under this
Plan, as adjusted pursuant to Sections 2 and 18 hereof, and any successor
security.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock representing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director or consultant to the Company or a Parent or
Subsidiary of the Company.  A Participant will not be deemed to have ceased to
provide services in the case of (i) sick leave, (ii) military leave, or
(iii) any other leave of absence approved by the Committee, provided that such
leave is for a period of not more than ninety (90) days (a) unless reinstatement
(or, in the case of an employee with an ISO, reemployment) upon the expiration
of such leave is guaranteed by contract or statute, or (b) unless provided
otherwise pursuant to formal policy adopted from

-15-

 

--------------------------------------------------------------------------------

 

time to time by the Company’s Board and issued and promulgated in writing. In
the case of any Participant on (i) sick leave, (ii) military leave or (iii) an
approved leave of absence, the Committee may make such provisions respecting
suspension of vesting of the Award while on leave from the Company or a Parent
or Subsidiary of the Company as it may deem appropriate, except that in no event
may an Option be exercised after the expiration of the term set forth in the
Stock Option Agreement.  The Committee will have sole discretion to determine
whether a Participant has ceased to provide services and the effective date on
which the Participant ceased to provide services (the “Termination Date”).

“Unvested Shares” means “Unvested Shares” as defined in the Award Agreement.

“Vested Shares” means “Vested Shares” as defined in the Award Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

-16-

 

--------------------------------------------------------------------------------

 

24.EXECUTION.  To record the adoption of this Plan by the Board and the
amendment and restatement of this Plan as set forth herein, the Company has
caused its authorized officer to execute the same as of August 21, 2018.

 

ZYNGA INC.

/s/ Phuong Y. Phillips

PHUONG Y. PHILLIPS

CHIEF LEGAL OFFICER

 